PER CURIAM.
Appellant filed a petition with the Public Employees Relations Commission seeking approval and certification of the Federation as the collective bargaining representative for a unit of public employees, to-wit: the deputy clerks of the Circuit Court of the Seventeenth Judicial Circuit. After an evi-dentiary hearing, the Hearing Officer recommended the petition be dismissed. From an order of the Commission adopting the Hearing Officer's recommendation and dismissing the petition, appellant has perfected this appeal.
The Hearing Officer, the Commission and appellee relied upon the case of Murphy v. Mack, 358 So.2d 822 (Fla.1978), which held that, although the sheriff is a public employer under Florida law, deputy sheriffs are not public employees — they are appointed pursuant to section 30.07, Florida Statutes (1975). Therefore, deputy sheriffs are not governed by the provisions of Chapter 447, Florida Statutes (1975). The ratio decidendi of that case is entirely applicable to deputy clerks of the circuit court. They are appointed by the clerk to act for him and are not public employees in the statutory sense used in Chapter 447, Florida Statutes.
Accordingly, we affirm the decision of the Public Employees Relations Commission on authority of Murphy v. Mack.
DOWNEY, GLICKSTEIN and WALDEN JJ., concur.